Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/21 has been entered.  Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/21 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 6-9, 15-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations include “means for reading the identifier of an electronic price label”; “means for sending a command to an electronic price label by the aid of a near field”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-14, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harkins et al. (US 8061601 B1 ), in view of KITAGAWA et al. (WO 2014148272 A1), in further view of Phillips et al. (2017/0148077 A1)
Re-claim 1, Harkins et al. teach method for managing an electronic price label, which electronic price label comprises a display and communication means, said method comprising the steps of:
- reading the identifier in the electronic price label (see e.g. col. 4, lines 11-16-As an alternative to reading an RFID tag affixed to an ESL, such as the tag 119 affixed to the ESL 100, a reader may simply interrogate the ESL directly. For example, the ESL 100 may be interrogated with a request to furnish its serial number, which can then be received by the reader and used to associate the overlay 128 with the tag 100.)
- based on the read identifier, sending a command to the electronic price label [  ]. (see e.g. col. 6, lines 24-For example, the ESL 202C may be identified for unlinking through the use of a bar code scanner 245, located at the unlinking station 246. Each of the ESLs 202A, . . . , 202N may bear an identifier, such as a barcoded serial number.. An example of such a barcoded serial number is the barcoded serial number 246, located on the ESL 202C. When the ESL 202C is to be unlinked, the serial number 246 is scanned using the bar code scanner 245. -- The ESL manager 232 directs the sending of a command to each such ESL to display an appropriate message, such as the text message "UNLINKED")
wherein the command is an emptying command and/or extinguishing command for an electronic price label, and (see e.g. (antenna 112), col.2, lines 13-14, 30-32; col. 6, lines 28-42- -an RFID reader is used to read the RFID tag and the serial number of the ESL. --a command may also be issued to the ESL to clear the display of the ESL.  --An example of such a barcoded serial number is the barcoded serial number 246, located on the ESL 202C. When the ESL 202C is to be unlinked, the serial number 246 is scanned using the bar code scanner 245. The ESL 202C is then placed in a receptacle 248. The scanner 245 transmits an identification message to the server 206, identifying the ESL 202C and indicating that the ESL 202C, has been selected for unlinking. The identification message is transferred to the ESL manager 232 for processing.
The Examiner notes that clearing the display is equivalent to emptying the display.
--wherein the means for reading the identifier of the electronic price label includes a reader -a reader that optically reads the identifier of the electronic price label (see e.g. col.6, lines 26-28- Each of the ESLs 202A, . . . , 202N may bear an identifier, such as a barcoded serial number.)

Although Harkins et al. send commands to the electronic price label based on the read identifier as presented above, (see e.g. col. 2, lines 17-22; col. 6, lines 44-51 - The receptacle may be located within range of a communication base station (CBS) which is within range only of the receptacle and out of range of ESLs that are continuing to be used in the system.  --In the present exemplary embodiment, the CBS 204C and the antenna 205C are deployed inside the receptacle 250, so as to isolate the CBS 204C from ESLs that are not placed in the receptacle 250. The antenna 205C may suitably be specially designed so as to limit the communication range of the CBS 204C, or the CBS 204C may operate at a reduced power as compared to the power used for other CBSs in the system 200. --- Alternatively, the receptacle 250 may be built so as to shield the CBS 204C and ESLs placed in the receptacle 250, or shielding 252 may be placed around an area containing the CBS 204C and the receptacle 250, so that the CBS 204C is blocked from communicating with ESLs outside of the shielding).
Harkins et al. do not explicitly teach the following limitations.
However, KITAGAWA et al. teach wherein means for reading the identifier of the electronic price label and the means for sending a command are arranged in such a way that reading of the identifier in [[an]]the electronic price label only succeeds when the electronic price label is aligned mechanically and/or optically to an area from which communication with [[an]]the electronic price label functions by means of a near field; the means for sending the command includes an transmitting antenna, and 
the electronic price label is aligned mechanically and/or optically to said area with respect to the reader and the transmitting antenna
(see e.g. page 3 -Here, the electronic shelf label can receive an individual command transmitted from a portable transmitter by near field communication (NFC). Therefore, it is easy for an operator to operate only the electronic shelf label to be operated without erroneously operating the electronic shelf label other than the operation target at a sales floor where the electronic shelf label is installed. --However, when trying to operate a specific electronic shelf label using a radio remote controller, radio waves are generally low in directivity, and other electronic shelf labels that are not subject to operation may be erroneously operated. In particular, electronic shelf labels are often arranged close to each other at store sales floors, and such erroneous operations are likely to occur. In order to suppress the occurrence of erroneous operations, it is necessary to improve the directivity of radio waves transmitted from the remote controller, and the antenna design of the remote controller is not easy.   --An object of the present invention is to provide an electronic shelf label system capable of operating only the target electronic shelf label.   -- Here, the electronic shelf label can receive the individual command transmitted by the near field communication (NFC) from the portable transmitter. Therefore, it is easy for an operator to operate only the electronic shelf label to be operated without erroneously operating the electronic shelf label other than the operation target at a sales floor where the electronic shelf label is installed.
Page 6 -The individual command is a command transmitted to the individual electronic shelf label 40 from the remote controller 50 described later. The individual command includes, for example, a command for switching the display on the display unit 41 from the normal screen to the management screen. In addition, for example, the individual command includes a command for controlling the first communication unit 60 so that the distribution data transmitted from the access point 30 can be received.
Page 14 -Next, in step S203, the control unit 42 that has received the interrupt signal in step S202 changes the operation mode to the wake-up mode and reads the individual command (start command for the first communication unit 60) stored in the memory 73. . Further, the control unit 42 executes the read individual command (start command for the first communication unit 60). The start command for the first communication unit 60 is a command for shortening the cycle (standby time) when the operation mode of the control unit 42 is changed from the sleep mode to the wake-up mode. --Furthermore, in the electronic shelf label system according to the present invention, it is desirable that the second receiving unit is supplied with power from the portable transmitter by non-contact power transmission. It is desirable that the signal transmission unit transmits a signal to the processing unit using the power supplied from the portable transmitter.
Page 4 In the electronic shelf label system according to the present invention, it is desirable that the communicable distance between the second receiving unit and the portable transmitter is 10 cm or less.
Thus, even when electronic shelf labels are closely installed in a store floor or the like, it is possible to operate only the electronic shelf label to be operated without erroneously operating the electronic shelf label other than the operation target. --In the electronic shelf label system according to the present invention, the electronic shelf label can receive an individual command transmitted from the portable transmitter by short-range wireless communication.)
The Examiner notes that based on the directivity of radio waves transmitted from the remote controller and the distance between the receiving unit of the electronic shelf label and the portable transmitter, as taught by KITAGAWA et al., the electronic price label is believed to be aligned to an area from which communication with the electronic price label functions by means of a near field.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Harkins et al., and include the steps cited above, as taught by KITAGAWA et al. in order to provide an electronic shelf label system capable of operating only the target electronic shelf label (see e.g. page 3).
Harkins et al., in view of KITAGAWA et al., do not explicitly teach the following limitations.
However, Phillips et al. teach -	wherein the command is sent to the electronic price label at the same time as reading of the identifier of the electronic price label, such that the transmitting antenna sends the emptying command and/or extinguishing command to the electronic price label via the near field at the same time as the reader reading the identifier of the electronic price label. (see e.g. paragraphs [0040] at least one product package having a product package display with a communication link, wherein the near field communication shelf control system is in communication with the product package display through the communication link.
[0018] Utilizing an active conductive ink tag, NFC tag, or RFID tag is utilized herein as it allows the tag to behave as both a receiver and a transmitter simultaneously that communicates between at least one NFC shelf display and the product package, wherein there exists at least one product package location on the NFC shelf display, via the transponder antenna or other communication link of the NFC shelf control system. The simultaneous reception and transmission of data allows for a product package display and a NFC shelf display to be dynamically updated as product-related environmental data updates and time data updates. 
[0022] As with the product package display, the NFC shelf display also represents data and information that is dynamically changing via data received from the transponder antenna or other communication means of the shelf control system. 
 [0063] The reader/tag system may be one of a passive reader active tag (PRAT) system, an active reader passive tag (ARPT), or an active reader active tag (ARAT) discussed hereinbefore and reads the conductive ink tag, NFC tag, or RFID tag associated with each product by detecting sale verification of each individual product package 110 purchased by a consumer.
[0007]- The tag or label is embedded within a particular product and consists of at least two parts: an integrated circuit for processing and storing information and for modulating and demodulating a radio-frequency (RF) signal; and an antenna and transceiver or EMF generator maybe provided for transmitting and receiving the RF signal. RFID readers communicate with RFID tags by transmitting and receiving encoded RF signals that contain a corresponding tags unique identifier and additional product-related information specified by a user. 
The Examiner notes that the tag behaves as both a receiver and a transmitter simultaneously and therefore can receive a command while providing information such as its identifier to the reader.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Harkins et al., in view of KITAGAWA et al. and include sending command while reading the label or implement simultaneous reception and transmission of data at the tag , as taught by Phillips et al., in order to allow for a product package display and a NFC shelf display to be dynamically updated (see e.g. paragraph 0018).

Claims 1-3, 6-8, 10-14, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harkins et al. (US 8061601 B1 ), in view of KITAGAWA et al. (WO 2014148272 A1), in further view of ZHANG (WO 2017177599)

Re-claim 1, Harkins et al. teach method for managing an electronic price label, which electronic price label comprises a display and communication means, said method comprising the steps of:
- reading the identifier in the electronic price label (see e.g. col. 4, lines 11-16-As an alternative to reading an RFID tag affixed to an ESL, such as the tag 119 affixed to the ESL 100, a reader may simply interrogate the ESL directly. For example, the ESL 100 may be interrogated with a request to furnish its serial number, which can then be received by the reader and used to associate the overlay 128 with the tag 100.)
- based on the read identifier, sending a command to the electronic price label [  ]. (see e.g. col. 6, lines 24-For example, the ESL 202C may be identified for unlinking through the use of a bar code scanner 245, located at the unlinking station 246. Each of the ESLs 202A, . . . , 202N may bear an identifier, such as a barcoded serial number.. An example of such a barcoded serial number is the barcoded serial number 246, located on the ESL 202C. When the ESL 202C is to be unlinked, the serial number 246 is scanned using the bar code scanner 245. -- The ESL manager 232 directs the sending of a command to each such ESL to display an appropriate message, such as the text message "UNLINKED")
wherein the command is an emptying command and/or extinguishing command for an electronic price label, and (see e.g. (antenna 112), col.2, lines 13-14, 30-32; col. 6, lines 28-42- -an RFID reader is used to read the RFID tag and the serial number of the ESL. --a command may also be issued to the ESL to clear the display of the ESL.  --An example of such a barcoded serial number is the barcoded serial number 246, located on the ESL 202C. When the ESL 202C is to be unlinked, the serial number 246 is scanned using the bar code scanner 245. The ESL 202C is then placed in a receptacle 248. The scanner 245 transmits an identification message to the server 206, identifying the ESL 202C and indicating that the ESL 202C, has been selected for unlinking. The identification message is transferred to the ESL manager 232 for processing.
The Examiner notes that clearing the display is equivalent to emptying the display.
--wherein the means for reading the identifier of the electronic price label includes a reader -a reader that optically reads the identifier of the electronic price label (see e.g. col.6, lines 26-28- Each of the ESLs 202A, . . . , 202N may bear an identifier, such as a barcoded serial number.)
Although Harkins et al. send commands to the electronic price label based on the read identifier as presented above, (see e.g. col. 2, lines 17-22; col. 6, lines 44-51 - The receptacle may be located within range of a communication base station (CBS) which is within range only of the receptacle and out of range of ESLs that are continuing to be used in the system.  --In the present exemplary embodiment, the CBS 204C and the antenna 205C are deployed inside the receptacle 250, so as to isolate the CBS 204C from ESLs that are not placed in the receptacle 250. The antenna 205C may suitably be specially designed so as to limit the communication range of the CBS 204C, or the CBS 204C may operate at a reduced power as compared to the power used for other CBSs in the system 200. --- Alternatively, the receptacle 250 may be built so as to shield the CBS 204C and ESLs placed in the receptacle 250, or shielding 252 may be placed around an area containing the CBS 204C and the receptacle 250, so that the CBS 204C is blocked from communicating with ESLs outside of the shielding).
Harkins et al. do not explicitly teach the following limitations.
However, KITAGAWA et al. teach wherein means for reading the identifier of the electronic price label and the means for sending a command are arranged in such a way that reading of the identifier in [[an]]the electronic price label only succeeds when the electronic price label is aligned mechanically and/or optically to an area from which communication with [[an]]the electronic price label functions by means of a near field; the means for sending the command includes an transmitting antenna, and 
the electronic price label is aligned mechanically and/or optically to said area with respect to the reader and the transmitting antenna
(see e.g. page 3 -Here, the electronic shelf label can receive an individual command transmitted from a portable transmitter by near field communication (NFC). Therefore, it is easy for an operator to operate only the electronic shelf label to be operated without erroneously operating the electronic shelf label other than the operation target at a sales floor where the electronic shelf label is installed. --However, when trying to operate a specific electronic shelf label using a radio remote controller, radio waves are generally low in directivity, and other electronic shelf labels that are not subject to operation may be erroneously operated. In particular, electronic shelf labels are often arranged close to each other at store sales floors, and such erroneous operations are likely to occur. In order to suppress the occurrence of erroneous operations, it is necessary to improve the directivity of radio waves transmitted from the remote controller, and the antenna design of the remote controller is not easy.   --An object of the present invention is to provide an electronic shelf label system capable of operating only the target electronic shelf label.   -- Here, the electronic shelf label can receive the individual command transmitted by the near field communication (NFC) from the portable transmitter. Therefore, it is easy for an operator to operate only the electronic shelf label to be operated without erroneously operating the electronic shelf label other than the operation target at a sales floor where the electronic shelf label is installed.
Page 6 -The individual command is a command transmitted to the individual electronic shelf label 40 from the remote controller 50 described later. The individual command includes, for example, a command for switching the display on the display unit 41 from the normal screen to the management screen. In addition, for example, the individual command includes a command for controlling the first communication unit 60 so that the distribution data transmitted from the access point 30 can be received.
Page 14 -Next, in step S203, the control unit 42 that has received the interrupt signal in step S202 changes the operation mode to the wake-up mode and reads the individual command (start command for the first communication unit 60) stored in the memory 73. . Further, the control unit 42 executes the read individual command (start command for the first communication unit 60). The start command for the first communication unit 60 is a command for shortening the cycle (standby time) when the operation mode of the control unit 42 is changed from the sleep mode to the wake-up mode. --Furthermore, in the electronic shelf label system according to the present invention, it is desirable that the second receiving unit is supplied with power from the portable transmitter by non-contact power transmission. It is desirable that the signal transmission unit transmits a signal to the processing unit using the power supplied from the portable transmitter.
Page 4 In the electronic shelf label system according to the present invention, it is desirable that the communicable distance between the second receiving unit and the portable transmitter is 10 cm or less.
Thus, even when electronic shelf labels are closely installed in a store floor or the like, it is possible to operate only the electronic shelf label to be operated without erroneously operating the electronic shelf label other than the operation target. --In the electronic shelf label system according to the present invention, the electronic shelf label can receive an individual command transmitted from the portable transmitter by short-range wireless communication.)
The Examiner notes that based on the directivity of radio waves transmitted from the remote controller and the distance between the receiving unit of the electronic shelf label and the portable transmitter, as taught by KITAGAWA et al., the electronic price label is believed to be aligned to an area from which communication with the electronic price label functions by means of a near field.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Harkins et al., and include the steps cited above, as taught by KITAGAWA et al. in order to provide an electronic shelf label system capable of operating only the target electronic shelf label (see e.g. page 3).
Harkins et al., in view of KITAGAWA et al., do not explicitly teach the following limitations.
However, Zhang  teaches -wherein the command is sent to the electronic price label at the same time as reading of the identifier of the electronic price label, such that the transmitting antenna sends the emptying command and/or extinguishing command to the electronic price label via the near field at the same time as the reader reading the identifier of the electronic price label. (see e.g. pages 27, 8, 35, 36-39--In step 320, the RFID reader selects one of the UHF LED tags according to the ID number in the UHF LED tag to be operated.  - And a sending module, configured to: send a control signal to the target passive electronic tag selected by the selecting module, wherein the control signal carries a control instruction for controlling a light emitting component on the passive electronic tag.
The sending module 63 is coupled to the selecting module 62, and the sending module 63 is configured to: send a control signal to the target passive electronic tag selected by the selecting module 62, wherein the control signal carries a light for controlling the passive electronic tag Control instructions for components.
The passive electronic tag control device provided in this embodiment selects the target passive electronic tag of the preset identity identifier from the identity identifier of the passive electronic tag acquired by the first acquiring module 61 by the selecting module 62, and is sent by the sending module 63. The target passive electronic tag transmits a control signal for controlling the illumination of the target passive electronic tag. After receiving the control signal, the target passive electronic tag can emit light according to the control command in the control signal; and solve the related technology for the passive electronic tag The problem of low positioning accuracy of the position improves the positioning accuracy of the position of the passive electronic tag.
The tag reader/writer 71 is configured to: obtain an identity of one or more passive electronic tags in a signal coverage area of the tag reader/writer 71, wherein the identity identifier is used to uniquely identify a passive electronic tag; Selecting a passive electronic tag of the preset identity from the identity of the one or more passive electronic tags; transmitting a control signal to the passive electronic tag, wherein the control signal carries a light-emitting component for controlling the passive electronic tag Control instruction.
The passive electronic tag 72 is connected to the tag reader/writer 71. The passive electronic tag 72 is configured to receive a control signal of the tag reader/writer 71 through an antenna and a wire, wherein the control signal carries a passive electronic tag for controlling A control command of the light-emitting element on 72)

The Examiner notes that The sending module 63 is coupled to the selecting module 62, and a control signal is sent to the target passive electronic tag selected by the selecting module 62.  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Harkins et al., in view of KITAGAWA et al. and include selecting the tag and transmitting a light-emitting control signal to the tag, as taught by Zhang., in order to improve the positioning accuracy of the position of the passive electronic tag and thereby improve the efficiency of the energy received by the tag, which makes it easier for the tag reader to scan the passive electronic tag (see e.g. pages 35 and 13).

Re-claim 2, Harkins et al. teach a method wherein the identifier of the electronic price label is an optically readable identifier.   (see e.g. col.6, lines 26-28- Each of the ESLs 202A, . . . , 202N may bear an identifier, such as a barcoded serial number.)

Re-claim 3, Harkins et al. teach a method wherein an emptying event and/or an extinguishing event of the electronic price label is recorded in a database (see e.g. col 5, line 67 - col. 6, lines 1-2,  36-42 -At the same time, the display of the ESL 202B is suitably cleared, for example, by clearing display registers or by setting an empty register as the register for display. -The ESL manager 232 updates the database 236 to remove an entry for the ESL 202C from the database 236, or alternatively to update the entry for the ESL 202C to indicate that the ESL 202C has been unlinked. In addition, the ESL manager 232 may direct transmission of an appropriate command to the ESL 202C, for example, a command to display the message "UNLINKED.")

Claim 6 recites similar limitation as claim 1 and is therefore rejected under the same arts and rationale.

Re-claim 7, Harkins et al. teach an apparatus wherein the identifier of an electronic price label is an optically readable identifier, and the means for reading an identifier of the electronic price label is an optical reading device (see e.g. col.6, lines 26-28; col. 2, lines 12-13 - Each of the ESLs 202A, . . . , 202N may bear an identifier, such as a barcoded serial number. --an RFID reader is used to read the RFID tag and the serial number of the ESL.)

Re-claim 8, Harkins et al. teach an apparatus, wherein the apparatus is adapted to transmit data about an emptying event and/or about an extinguishing event of the electronic price label or to record said data in a database (see e.g. col. 6, lines 36-42 -The ESL manager 232 updates the database 236 to remove an entry for the ESL 202C from the database 236, or alternatively to update the entry for the ESL 202C to indicate that the ESL 202C has been unlinked. In addition, the ESL manager 232 may direct transmission of an appropriate command to the ESL 202C, for example, a command to display the message "UNLINKED.")

Re-claim 10, Harkins et al. teach an apparatus, wherein the  reader is arranged separately from the antenna (see e.g. claim 12; col. 2, lines 22-26 -wherein an antenna of the specified communication base station is deployed inside the receptacle --Alternatively, identification information, such as a barcoded serial number, may be entered, for example, by using a scanner placed on or near a receptacle in which ELS that are to be unlinked are placed.)

Re-claim 11, Harkins et al. teach an apparatus, wherein the reader is arranged in connection with the antenna (see e.g. claim 12 -wherein an antenna of the specified communication base station is deployed inside the receptacle so as to allow the specified communication base station to communicate with ESLs inside the receptacle and isolate the specified communication base station from communicating with ESLs outside of the receptacle).

Re-claim 12, Harkins et al. do not explicitly teach the limitation as claimed.  
However, KITAGAWA et al.  et at. teach an apparatus, wherein the antenna transmitting by the aid of the near field is rim-shaped or toroidal (see e.g. page 8- Antenna The antenna 71 is a loop antenna (coil antenna) used for electromagnetic wave transmission / reception.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Harkins et al., and include the steps cited above, as taught by KITAGAWA al., for better wave transmission/reception (see e.g. page 8).

Re-claim 13, Harkins et al. teach an apparatus, wherein the antenna transmitting by the aid of the near field and the optical reader are arranged in such a way that they are on the same side of the electronic price label when the electronic price label is in a location and/or in an area from which reading of the identifier will succeed (see e.g. fig. 2, col. 6, lines 28-35 -An example of such a barcoded serial number is the barcoded serial number 246, located on the ESL 202C. When the ESL 202C is to be unlinked, the serial number 246 is scanned using the bar code scanner 245. The ESL 202C is then placed in a receptacle 248. The scanner 245 transmits an identification message to the server 206, identifying the ESL 202C and indicating that the ESL 202C, has been selected for unlinking.)

Re-claim 14, Harkins et al. do not explicitly teach an apparatus wherein the antenna transmitting by means of the near field and an optical reader are arranged in such a way that they are on different sides of the electronic price label when the electronic price label is in a location and/or in an area from which reading of the identifier will succeed.  
However, Harkins et al. teach Alternatively, the receptacle 250 may be built so as to shield the CBS 204C and ESLs placed in the receptacle 250, or shielding 252 may be placed around an area containing the CBS 204C and the receptacle 250, so that the CBS 204C is blocked from communicating with ESLs outside of the shielding. As a further alternative, the receptacle 250 may simply be placed at a distance significantly removed from the other CBSs in the system, so that ESLs placed within the receptacle 250 will be out of range of other CBSs. (see e.g. col. 6, lines 52-60).  
Since Harkins et al. teach placement of the components to ensure proper communication, it is considered an obvious variant of Harkins to place the components on different sides. 

Re-claim 16, Harkins et al. teach an apparatus electronic price label system, comprising: at least one base station, and electronic price labels which are adapted to communicate with the base station using bidirectional communication, wherein the system further comprises the apparatus for managing the electronic price label (see e.g. col. 4, lines 29-35 -The system 200 also includes a plurality of communication base stations (CBSs) 204A-204C for transmitting data and commands to and receiving information and responses from the ESLs 202A, . . . , 202N. The CBSs employ antennas 205A, 205B, and 205C, respectively. The system 200 also includes a server 206 for managing operation of the communication base stations 204A-204C.) 

Re-claim 18, Harkins et al. teach an electronic price label system wherein the system is adapted for sending information relating to a product to the electronic price labels and an electronic price label is adapted to show on a display thereof the information received from a base station and relating to the product (see e.g. col. 3, lines 15-18; 65-67; col. 4, lines 1-3; col. 4, lines 56-67; col.5, lines 1-3 -Because the RFID tag 130 includes information associated with the product, sufficient information is available to a device, such as an RFID reader, to enable identification information for the ESL 100 to be associated with the correct product, without undue intervention by a retailer employee. -- The register 120A stores price information and the registers 120B and 120C store additional product description information that can be selected for display.   --- The server 206 suitably operates under the control of an ESL manager 232 and a communication base station manager 234. The ESL manager 232 uses and maintains an ESL database 236, which stores data identifying each ESL used in the system 200. The database 236 also data being displayed by the ESL, as well as any updated data scheduled for transmission to the ESL. --- The ESL database 236 suitably stores product identification information for the product associated with each ESL, and may suitably store status information for each ESL, for example, whether the ESL is linked or unlinked.) 

Re-claim 19, Harkins et al. teach a method wherein an emptying event and/or an extinguishing event of the electronic price label is recorded in a database (see e.g. col. 2, lines 31-32, 38-40 -a command may also be issued to the ESL to clear the display of the ESL. --- Alternatively, a database entry for the ESL is updated to reflect an inactive status for the ESL.)

Claims 4, 9, 15,17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harkins et al. (US 8061601 B1 ), KITAGAWA et al. (WO 2014148272 A1), in view of Phillips et al. (2017/0148077 A1), in further view of Nilsson et al. (2007/0181678 A1).
Re-claims 4, 15, 17,Harkins et al., in view of KITAGAWA et al., in view of Phillips et al., do not explicitly teach the following limitations.
However, Nilsson et al. teach a method wherein an electronic price label communicates with the electronic price label system by means of radio-frequency communication; -- wherein the apparatus is arranged in connection with a checkout register. (see e.g. paragraph 0201 - FIG. 14 is a schematic view of a central unit 181 adapted to communicate wirelessly, for example via IR or radio, with price labels according to the invention. The central unit 181 is connected to for example a cash register and data bases comprising information that can be updated in the price labels); ---wherein communication of the electronic price label system between at least one base station and the electronic price labels is adapted to take place as radio-frequency communication. (see e.g. paragraphs 0020, 0201 -The object is also achieved by an electronic shelf label system comprising at least a first base station communicating with a central unit, and with a number of electronic shelf labels through wireless connections for determining at least a first piece of information to be displayed on the labels,  -- wirelessly, for example via IR or radio)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Harkins et al., in view of KITAGAWA et al., in view of Phillips et al., and include the steps cited above, as taught by Nilsson et al., in order to enable sufficient precision when selecting which label to communicate with (see e.g. paragraph 0218).

Claim 9 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.

Claim 20 recites similar limitation as claim 4 and is therefore rejected under the same arts and rationale.

Claims 4, 9, 15,17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harkins et al. (US 8061601 B1 ), KITAGAWA et al. (WO 2014148272 A1), in further view of Zhang (WO 2017177599), in further view of Nilsson et al. (2007/0181678 A1), for the same reasons stated above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harkins et al. (US 8061601 B1 ), in view of KITAGAWA et al. (WO 2014148272 A1), in further view of Phillips et al. (2017/0148077 A1), in further view of Zimmerman et al. (6,764,002 B1)
Re-claim 5, Harkins et al., in view of KITAGAWA et al., in view of Phillips et al., do not explicitly teach the following limitations.
However, Zimmerman et al.  teach a method wherein an emptying command and/or extinguishing command for the electronic price label is executed in conjunction with a purchasing event (see e.g. col. 4, lines `5-`7; 44-46   --EPL random weight item software 34 works through EPL software 30 to send instruction messages to associated EPLs. ---In step 70, EPL random weight item software 34 creates a message containing an instruction to clear the total price area of the display)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Harkins et al., in view of KITAGAWA et al., in view of Phillips et al., and include the steps cited above, as taught by Zimmerman et al., based on configuration data which allows a retailer to display unit price information in the total price portion of EPL 22. (see e.g. col. 3, lines 65-67). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harkins et al. (US 8061601 B1 ), KITAGAWA et al. (WO 2014148272 A1), in further view of Zhang (WO 2017177599), in further view of Zimmerman et al. (6,764,002 B1) for the same reasons stated above.

Response to Arguments
Applicant’s arguments with respect to the Final action dated 1/27/21 have been considered but are moot because the new reference discloses the amendment challenged in the argument.  
Applicant has amended the claims to recite that the reading of the tag identifier and the transmitting of the command occurs at the same time.  The Examiner notes that the limitation is not novel, as described in the rejection above.  Several references in the field address identifying a tag while simultaneously sending a command.  Please see the rejection where at least two references are listed for teaching the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

October 22, 2021